UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-2538



ELLIS TALEU, JR.,

                                             Plaintiff - Appellant,

          versus

PRINCE GEORGE'S COUNTY, MARYLAND; PRINCE
GEORGE'S COUNTY POLICE DEPARTMENT; ROBERT P.
FOX, Officer #1545; BENNIE SKIBICKI, Officer
#1707,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
94-462-PJM)


Submitted:   February 28, 1997              Decided:   April 3, 1997

Before ERVIN and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ellis Taleu, Jr., Appellant Pro Se. Jay Heyward Creech, Assistant
State's Attorney, Upper Marlboro, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ellis Taleu, Jr., appeals the district court's order granting

summary judgment to the Defendants in his civil rights action. The

record does not contain a transcript of the July 10, 1995, summary

judgment proceedings or oral opinion and order. Appellant has the

burden of including in the record on appeal a transcript of all
parts of the proceedings material to the issues raised on appeal.

Fed. R. App. P. 10(b); 4th Cir. Local R. 10(c). By failing to pro-

duce a transcript or to qualify for the production of a transcript

at government expense, Appellant has waived review of the issues on
appeal which depend upon the transcript to show error. See Powell
v. Estelle, 959 F.2d 22, 26 (5th Cir.), cert. denied, 506 U.S. 1025

(1992); Keller v. Prince George's Co., 827 F.2d 952, 954 n.1 (4th

Cir. 1987). We have reviewed the record before the court and find

no reversible error. We therefore affirm the district court's

order. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2